Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in the application.
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20, 1-22 of U.S. Patent No. 9,652,015 and 10,303,236 respectively “How to Set Up and Start using your new iphone 5s” iphoneHacks Sep 20, 2013 (“iphone”).  The claims of Patent 015’ and 236’ disclose all the limitations of the current application except for the limitation “a memory configured to store control information in response to the control circuit power from the power supply to the communication device”.
iphone teaches a method of setup for a new iphone.  Specifically, iphone teaches a memory configured to store control information in response to the control circuit applying power from the power supply to the communication device [page 1 - pressing the power button on top of the communication device; page 7 and 9 – set up touch ID.  After successfully set up, the control information can now be used for unlocking the phone”.
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the Patents with the memory configured to store control information in response to the control circuit applying power from the power supply to the communication device.  The motivation for doing so would has been to improve the usability of the device by provide the user the ability to define/enter his or her own control information at the initial power up of the device which is convenient for the user.    

Claim(s) 21, 22, 24-31, 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of iphone.
Regarding claim 21, discloses a system [see fig. 1] comprising:
a communication device [150];
a power supply [140] configured to couple with the communication device; 
a control circuit [120] coupled to the power supply and the communication device; 

[0048] Referring to FIG. 2, the touch sensing unit 120 may include a controller 210 and a memory 220. The controller 210 may perform an operation of the touch sensing unit 120 based on data stored in the memory 220. The controller 210 may run an algorithm to recognize a touch input or a touch gesture that may be detected or sensed on the touch panel 110. 

a capacitance sensor [110] configured to provide a signal indicative of a presence of an object proximate to the capacitance sensor; and
[0032] The first input area 112 may include at least one touch sensor that may receive one or more touch inputs, and the second input area 114 may include a plurality of touch sensors that may receive a plurality of touch inputs. The touch sensors included in the first input area 112 and the second input area 114 may include various types of touch sensors, such as capacitive touch sensors, resistive touch sensors, and pressure sensors. 

[0031] The touch panel 110 may be installed separately from a general touch screen that may be used to control operations of various applications of the mobile terminal 100, and may operate independently from the touch screen.  The touch panel 110 may be activated or deactivated under a control of the touch sensing unit 120.  The touch panel 110 includes a first input area 112 and a second input area 114.  The touch panel 110 may receive a touch input or gesture in the first input area 112 and/or the second input area 114 to generate a touch signal corresponding to the touch input or gesture.  In an example, at least one of the first input area 112 and the second input area 114 may be a touch input area.  The touch gesture may refer to touch motion, such as a touch and drag motion or a touch and flick motion, but is not limited thereto.

a capacitance sensing circuit configured to measure the signal, wherein the control circuit is configured to determine that the measured signal is associated with the first qualifying event stored in the memory, and in response to the determination, control a power consumption of the communication device.
[0038] The touch sensing unit 120 may generate a power control signal according to a state of the mobile terminal 100 or according to a touch signal, and may provide the power control signal to the power controller 130.  Further, the touch signal may be generated in response to a sensed touch gesture.  The power control signal is also referred to as a PWR signal.  Also, if a user input interrupt signal is transferred to the data processor 150 according to a touch signal, the 

[0039] The power controller 130 may control the power supply 140 to provide power to one or more operational modules including the data processor 150 of the mobile terminal 100. The power controller 130 may start or stop providing power to the mobile terminal 100, or control power that may be provided to the mobile terminal 100, according to a power control signal. 

[0040] The power control signal transferred from the touch sensing unit 120 to the power controller 130 may have various types of waveforms according to a state of the mobile terminal 100, or according to a touch signal. The power control signal may include at least one of a power supply start control signal to enable the power controller 130 to power on the mobile terminal 100, a power supply stop control signal to enable the power controller 130 to power off the mobile terminal 100, a hold on control signal to enable the power controller 130 to convert the mobile terminal 100 to a hold state where one or more components of the mobile terminal 100 may not be operational, and a hold off control signal to enable the power controller 130 to return the mobile terminal to the power on state. The power controller 130 may supply, when receiving a power supply start control signal, power to the mobile terminal 100 to perform a power control operation in an active mode in which the mobile terminal 100 operates normally. The power controller 130 may stop the supply of power to the mobile terminal 100 when a power supply stop control signal is received. Also, the power controller 130 may convert the mobile terminal 100 to a hold state, which may prevent power from being supplied to one or more modules or components of the mobile terminal 100 (e.g., a touch screen) so that that the respective module or components do not operate. Also, when receiving a hold off control signal, the power controller 130 may perform power control operation in the active mode in which the mobile terminal operates normally. 

[0043] If the mobile terminal 100 is powered off, the touch sensing unit 120 may activate the first input area 112, and may deactivate the second input area 114 to reduce power consumption when the mobile terminal 100 is in the power off state. If a touch signal is generated by sensing a touch input in the first input area 112 that is maintained for a duration longer than a first reference time period, the touch sensing unit 120 may activate the second input area 114. If a touch signal corresponding to a touch and drag input the second input area 114 is sensed or detected, the touch sensing unit 120 may generate a power supply start control signal to supply power to the mobile terminal 100. 

Lee teaches a memory configured to store control information, the control information indicating a first qualifying event.  Lee does not expressly teach a memory configured to store control information in response to the control circuit applying power from the power supply to the communication device, the control information indicating a first qualifying event.  In other 
iphone teaches a method of setup for a new iphone.  Specifically, iphone teaches a memory configured to store control information in response to the control circuit applying power from the power supply to the communication device [page 1 - pressing the power button on top of the communication device; page 7 and 9 – set up touch ID.  After successfully set up, the control information can now be used for unlocking the phone”.
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Lee with the memory configured to store control information in response to the control circuit power from the power supply to the communication device.  The motivation for doing so would has been to improve the usability of the device by provide the user the ability to define/enter his or her own control information at the initial power up of the device which is convenient for the user.    
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,842.887 to Beatson et al. teach biometric data, suitably transformed are obtained from a biometric input device contained within a stand-alone computing device and used in conjunction with a PIN to authenticate the user to the device.  Specifically, Beastson teaches, upon an initial device power-up, executing the software stored thereon, causes the processor to accept a password from the user after obtaining said PIN;  obfuscate the password using said hashed value of said PIN and said device ID, and storing the obfuscated password in said memory.

Regarding claim 24, Lee discloses a switch circuit [1190] coupled to the power supply and the control circuit, wherein responsive to the determination that the measured signal is associated with the first qualifying event, the control circuit is configured to generate a switch signal to cause the switch circuit to switch the power supply from being disconnected from the communication device to being connected to the communication device [see par. 0039, 0040, and 0043; see further fig. 12]. 
Regarding claim 25, Lee discloses the communication device is operable to communicate data with an application processor when the communication device is operating in the second mode [par. 0030 – the mobile terminal may be a mobile phone].
Regarding claim 26, Lee discloses the communication device is operable to communicate data with an external computer system when the communication device is operating in the second mode, wherein the communication device is coupled to the external computer via a communication medium [par. 0030, 0036 – smart or mobile phone].
Regarding claim 27, Lee discloses the control information indicates a plurality of qualifying events, the plurality of qualifying events including a touch event and a timer event, wherein the touch event is the first qualifying event and the timer event is a second qualifying event [par. 0043].
Regarding claim 28, Lee discloses the control circuit is configured to determine that the second qualifying event has occurred, and in response to the determination that the second 
As per claim 29, Lee discloses the communication device is disposed in a first integrated circuit chip [1150] and the capacitance sensing circuit is disposed in a second integrated circuit chip separate from the first integrated circuit chip [see fig. 11 or 12].
Regarding claim(s) 30-31, 33-37, they are directed to the method of steps to implement the system as set forth in claims 21, 22, 24-29.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claim 38, iphone does not expressly teach using the communication device to load the control information into the memory.  However, such feature is deemed to be inherent in the iphone system since the memory would not able to except any information without a communication device.  
Regarding claim 39, Lee discloses an apparatus [see fig. 1 or 11 or 12] comprising:
a control circuit [1120] configured to couple with a power supply [1140] and a communication device [1150];
a memory [220 see fig. 2] configured to store control information, the control information indicating a first qualifying event;
a capacitance sensing circuit [1110] configured to measure a signal indicative of a presence of an object proximate to a capacitance sensor, wherein the control circuit is configured to determine that the measured signal is associated with the first qualifying event stored in the memory, and in response to the determination, cause a switch circuit [1190] to couple the power supply to the communication device [see further discussion in claim 12].

iphone teaches the above limitation.  [see further discussion in claim 21]
Regarding claim 40, Lee discloses coupled to the power supply, the communication device is operable use the power supply to couple with an external computer via a communication medium and to communicate with the external computer [0030, 0036].

Claims 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/iphone as applied to claim 21 or 30 above, and further in view of Heo et al. U.S. Patent No. 9,430,024 (“Heo”).
Regarding claim 23, Lee teaches the mobile device include a power off mode, active mode, hold on mode, and a touch sleep mode wherein, if a touch signal is generated when the mobile terminal is in a power off mode, a power supply start control signal may be generated.  Lee does not expressly teach the control circuit comprises an interrupt line coupled to the communication device, wherein the control circuit is configured to transmit an interrupt signal via the interrupt line to cause the communication device to change between a low-power mode and a wake mode.
Heo teaches another apparatus comprising a control circuit [120] configured to couple with a communication device [110], a sensing circuit configured to measure a signal indicative of a presence of an object proximate to a sensor and activating the apparatus based on the measured signal.   Specifically, Heo teaches the control circuit comprises an interrupt line coupled to the communication device, wherein the control circuit is configured to transmit an 
(33)    At step 200a, the main processor 110 and sub-processor 120 are in sleep mode. At steps 210a and 220, an interrupt sensor 130 (including but not limited to an infrared (IR) sensor) detects or senses gestures occurring within a certain distance (e.g. proximity distance) of the electronic device, for example with the proximity distance from a display or touchscreen of the electronic device. The proximity distance can be, for example, 10-15 cm, in some exemplary embodiments. The skilled person will appreciate that embodiments of the present but the invention d are not limited to using a specific distance, so long as the sensor can recognize the wave of the user's hand.

 (35)    At step 250a, the sub-processor determines whether or not the sensed data from the interrupt sensor 130 is valid by comparing the data value with a table in storage. Herein, sensed data may be regarded as valid if a value corresponding to, or derived from, the sensor output satisfies a numerical condition, for example (i) is greater than a threshold, (ii) is lower than a threshold, or (iii) falls within a range of values. For example, if a value corresponding to the output of a motion sensor exceeds a threshold, this may indicate that more than a certain amount of motion has been sensed by the motion sensor. Thus, in this example, sensed data may be regarded as valid if more than a certain amount of motion is sensed. 

(37)    After determining by the sub-processor 120 that the data is valid, for example, by being in a valid range, or having exceeded reached a predetermined threshold, the sub-processor 120 at step 260a then wakes the main processor 110, which in turn at step 270a provides feedback to the user, in the form of, for example, unlocking the screen, prompting the user, making the display operable, showing a home screen, etc. According to an exemplary aspect of the present invention, the predetermined threshold may be a particular value wherein, if the output (e.g. sensor data) is greater than or equal to the particular value the sub-processor determines that the wake up condition(s) is/are satisfied. In addition, there may be a range of values received from the sensor that are predetermined as satisfying a wakeup condition, For example, the predetermined range may be a microvolt .mu.v (or microamp .mu.a) range or any other suitable range (e.g. milliamp, ma, range) that is within the capability of the sub-processor to distinguish between values received from the sensor so as ascertain a valid range. Furthermore, any suitable predetermined threshold may be used. The skilled person will appreciate that the present invention is not limited to the specific examples described. 

At the time of the invention was filed, it would has been obvious to one of ordinary skill in the art to combine the teachings of the cited references as they all directed to a method of waking up a device using sensor.  Heo teaches the control circuit comprises an interrupt line coupled to the communication device, wherein the control circuit is configured to transmit an 
Regarding claim 32, see claim 23.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115